     Case 2:18-cv-00304-RFB-DJA Document 176 Filed 07/29/20 Page 1 of 3



 1   ROTHNER, SEGALL & GREENSTONE
     GLENN ROTHNER (pro hac vice)
 2   JONATHAN COHEN (10551)
     ELI NADURIS-WEISSMAN (pro hac vice)
 3   CARLOS COYE (pro hac vice)
     510 South Marengo Avenue
 4   Pasadena, California 91101-3115
     Telephone: (626) 796-7555
 5   Fax:        (626) 577-0124
     E-mail: grothner@rsglabor.com; jcohen@rsglabor.com;
 6          enaduris-weissman@rsglabor.com; ccoye@rsglabor.com

 7   CHRISTENSEN JAMES & MARTIN
     EVAN L. JAMES (7760)
 8   DARYL E. MARTIN (6735)
     7440 West Sahara Avenue
 9   Las Vegas, Nevada 89117
     Telephone: (702) 255-1718
10   Fax:       (702) 255-0871
     Email: elj@cjmlv.com; dem@cjmlv.com
11
     Attorneys for Service Employees International Union
12

13                               UNITED STATES DISTRICT COURT

14                                    DISTRICT OF NEVADA

15   JAVIER CABRERA, an individual;                   Case No.: 2:18-cv-00304-RFB-DJA
     DEBORAH MILLER, an individual,
16   CHERIE MANCINI, an individual,
     NEVADA SERVICE EMPLOYEES UNION                    STIPULATION AND ORDER
17   STAFF UNION (“NSEUSU”),                           SETTING DUE DATE FOR
     an unincorporated association,                    OPPOSITION TO MOTIONS FOR
18                                                     SUMMARY JUDGMENT
                   Plaintiffs,                         (First Request)
19
     vs.                                              [Local Rule IA 6-1]
20
     SERVICE EMPLOYEES INTERNATIONAL
21   UNION. a nonprofit cooperative corporation;
     LUISA BLUE, in her official capacity as
22   Trustee of Local 1107; MARTIN MANTECA,
     in his official capacity as Deputy Trustee of
23   Local 1107; MARY K. HENRY, in her official
     capacity as Union President; CLARK COUNTY
24   PUBLIC EMPLOYEES ASSOCIATION dba
     NEVADA SERVICE EMPLOYEES UNION
25   aka SEIU 1107, a non-profit cooperative
     corporation; DOES 1-20; and ROE
26   CORPORATIONS 1-20, inclusive,

27                 Defendants.

28
                                                  1
     Case 2:18-cv-00304-RFB-DJA Document 176 Filed 07/29/20 Page 2 of 3



 1                                    STIPULATION AND ORDER
 2          Whereas, on July 22, 2020, Defendant Service Employees International Union (“SEIU”),

 3   Defendant SEIU Local 1107, and Plaintiffs each filed motions for summary judgment or partial

 4   summary judgment, oppositions to which would be due on August 12, 2020;

 5          The parties hereby stipulate that the due date for all parties to file oppositions to the

 6   respective motions for summary judgment will be extended by three weeks to September 2,

 7   2020, and that reply briefs thereto will be due two weeks later, on September 16, 2020. This

 8   extension is made pursuant to a request from SEIU counsel to accommodate pre-planned

 9   vacation and workload demands. This is the first stipulation for extension of time to file briefs

10   related to motions for summary judgment.

11

12   DATED: July 28, 2020.

13          CHRISTENSEN JAMES & MARTIN                     ROTHNER, SEGALL & GREENSTONE

14          By       /s/ Evan James                        By:      /s/ Eli Naduris-Weissman
            Evan L. James, Esq.                            Eli Naduris-Weissman, Esq.
15          Nevada Bar No. 7760                            Pro Hac Vice
            7440 W. Sahara Avenue                          510 S. Marengo Ave.
16          Las Vegas, NV 89117                            Pasadena, California 91101-3115
            Tel.: (702) 255-1718                           Tel.: (626) 796-7555
17          Fax: (702) 255-0871                            Fax.: (626) 577-0124
            elj@cjmlv.com                                  enaduris-weissman@rsglabor.com
18          Attorneys for Local 1107,                      Attorneys for SEIU
            Luisa Blue, and Martin Manteca
19
            By: /s/ Michael J. Mcavoyamaya
20          Michael J. Mcavoyamaya, Esq.
            Nevada Bar No. 14082
21          4539 Paseo Del Ray
            Las Vegas, NV 89121
22          Tel.: (702) 299-5083
            mmcavoyamayalaw@gmail.com
23          Attorney for Plaintiffs

24

25          IT IS SO ORDERED:
                                                   ________________________________
26
            Dated:                                 RICHARD F. BOULWARE,      II
                                                                        _____________
27                                                 UNITED
                                                   UNITED   STATES
                                                          STATES    DISTRICT
                                                                 DISTRICT JUDGE JUDGE
28                                                   DATED this 29th day of July, 2020.
                                                      2
     Case 2:18-cv-00304-RFB-DJA Document 176 Filed 07/29/20 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE
 2         I am a member of Rothner, Segall & Greenstone. On this 28th day of July, 2020, I caused

 3   a true and correct copy of the foregoing STIPULATION AND ORDER SETTING DUE
 4   DATE FOR OPPOSITION TO MOTIONS FOR SUMMARY JUDGMENT (First
 5   Request) to be served in the following manner:
 6         ELECTRONIC SERVICE: Pursuant to LR IC 4-1 of the United States District Court for

 7   the District of Nevada, the above-referenced document was electronically filed and served

 8   through the Notice of Electronic Filing automatically generated by the Court.

 9
                                                 ROTHNER, SEGALL & GREENSTONE
10
                                                 By        /s/Eli Naduris-Weissman
11                                                        ELI NADURIS-WEISSMAN

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      3
